Cobb, J.
The General Assembly has the power under the constitution to create a court at any place in the State, and to style such court a city court. But the General Assembly has no power to create a court and call it a city court, and provide that the errors of such court may be corrected by direct bill of exceptions to this court, unless the court is established in a city of this State. Western Union Tel. Co. v. Jackson, 98 Ga. 207. The power to create *688municipal corporations and style them cities is vested in the General Assembly. Without reference to the question whether the General Assembly has authority to establish city courts, the judgments of which are reviewable by direct bill of exceptions to this-court, in any place which they may see proper to style a city, it is absolutely certain that the General Assembly can not establish such a city court in any place which has not by express legislative enactment been incorporated as a city. It has been distinctly ruled that the General Assembly has no power to declare that a place which is incorporated as a town shall be a city for the sole purpose of establishing a city court therein, the judgments of which are reviewable in this court by direct bill of exceptions. Wight v. Wolff, 112 Ga. 169. It has also been ruled that an act establishing a city court at a place which is incorporated as a town will not-have the effect of bringing such court within the class of city courts referred to in that section of the constitution which fixes the jurisdiction of this court, notwithstanding the act creating the city court refers to the place at which it is established as a city and distinctly declares that the court shaE be located at the place thus apparently-recognized as an existing city. Atkinson v. State, 112 Ga. 402. It is clearly settled, by the decisions just referred to, that a place distinctly incorporated as a town does not become a city by reason of the fact that the General Assembly, in an act in relation to the affairs of such town, refers to it as a city. In order to create a. city in the first instance it is necessary for the General Assembly to expressly declare its intention that a given place shaE be so designated and recognized. In order to change a town into a city a similar express legislative declaration is essential. And where a place has been distinctly incorporated as a town, the character of the municipal corporation thus created continues unchanged untE there has been a legislative declaration which not only in effect says-that the place shaE no longer be designated as a town but expressly declares that it shaE be classed as one of the cities of the State.
The town of Valdosta was incorporated in 1860. Acts 1860, p. 107. In 1887 it was stiE recognized as the town of Valdosta. In that year the General Assembly passed an act which was entitled “An act to amend an act incorporating the town of Valdosta, in the county of Lowndes, approved December 7th, 1860.” Acts-1887, p. 595. This act declared that the municipal government-*689of “the city of Valdosta” shall be vested in a mayor and six couneilmen, “who are hereby constituted a body corporate, under the name and style of The Mayor and Council of Valdosta.” And in the same section of the act Valdosta is referred to as “said town.” At various places in the act it is referred to as the city of Valdosta and at other places as the town of Valdosta. There is no express declaration in the act that the town of Valdosta shall thereafter be known as the city of Valdosta; and the use of the expression “city of Valdosta” will not alone have the effect of changing the character of the municipal corporation then existing, especially when the words “town” and “city” seem to be used interchangeably throughout the entire act. If there has ever been any act of the General Assembly expressly declaring that the town of Valdosta shall become a city, our attention has not been called to the same. It has been referred to as the city of Valdosta in various legislative acts, just as in the act of 1887. See Acts 1889, pp. 54,1001; Acts 1893, p. 453; Acts 1896, p. 258; Acts 1899, p. 296; Actá 1900, pp. 469, 472. In 1897 the General Assembly established the “city court of Valdosta.” In the title to this act Valdosta is referred to as a city, and in the first section of the act it is provided that the city court of Valdosta shall be established “ in the city of Valdosta.” Acts 1897, p. 498. The General Assembly had no authority to make the judgments of this court reviewable by the Supreme Court, and so much of the act of 1897 as attempts to accomplish this purpose is unconstitutional and void. This resulté from the fact that at the date of the passage of that act there had never been any express legislative enactment incorporating Valdosta as a city.

Writ of error dismissed.


All the Justices concurring.